Citation Nr: 1741474	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-36 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a throat disorder.

2. Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

4. Whether new and material evidence has been received to reopen the claim of service connection for a low back disorder. 

5. Entitlement to a compensable evaluation for schistosomiasis ankylostomiasis history.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Augusta, Maine and New York, New York.

These matters were previously remanded by the Board in January 2016 in order to schedule the Veteran for a videoconference Board hearing.  The Veteran testified before the undersigned Veterans Law Judge at a May 2017 videoconference hearing.  A copy of the transcript is associated with the file.

As noted in the January 2016 Remand, the Veteran initially submitted a claim of entitlement to service connection for a psychiatric disorder, and has since argued that his PTSD and depression are likewise linked to service.  The Board notes that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).  To that end-and in light of the fact that the claim for PTSD was previously denied by the Board-the Board has recharacterized the issues as reflected on the title page.

The issues of entitlement to service connection for an acquired psychiatric disorder and a compensable evaluation for schistosomiasis ankylostomiasis history are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A chronic throat disorder was not manifest during service and is not attributable to service.

2. The Board denied a service connection claim for PTSD in an April 2007 decision. 

3. The evidence received since the April 2007 Board decision is new and material and relates to an unestablished fact necessary to substantiate the claim for an acquired psychiatric disorder.

4. The Board denied a service connection claim for a back disorder in an April 2007 decision.

5. The evidence received since the April 2007 Board decision with respect to a back disorder is cumulative of the evidence already of record.






CONCLUSIONS OF LAW

1. A throat disorder was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. Evidence received since the April 2007 Board decision is new and material and the claim for service connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. Evidence received since the April 2007 Board decision is not new and material and the claim for service connection for a low back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection Throat Disorder

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The provisions of 38 C.F.R. § 3.303 (b) are not applicable as the Veteran does not have a "chronic" disease as listed under 38 C.F.R. § 3.309 (a).

In addition, "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service treatment records document in-service treatment for a sore throat with a November 1953 admission diagnosis of "pharyngitis, acute, organism undetermined."  A hospital discharge summary in January 1954 changed the diagnosis to "tonsillitis, acute, organism undetermined."  At the Veteran's March 1955 separation examination, physical examination revealed a normal mouth and throat.  

At the Veteran's May 2017 videoconference hearing, he testified that he believed his current throat disorder is related to the in-service throat condition.  The Veteran made reference to cold temperatures and an inability to talk as a result of in-service symptoms.

VA treatment records document several complaints of post- service throat pain.  In a November 2014 medical opinion upon file review, a VA examiner opined that the Veteran's current complaints of a sore throat are not related to the in-service treatment and diagnosis.  The examiner explained:

The acute pharyngitis 11/24/53 resolved with no residuals and no chronic condition.  There is no documentation of chronicity from the time of military separation 3/21/1955 until he presented on 7/24/14 with "CC: Sorethroat started last night - painful to swallow, mild cough, no cp/sob/afebrile."

There is no documentation of chronicity since military service 59 years ago.  His sore throat on 7/24/14 has also resolved, with no residuals.  Per his most recent PCP visit 9/23/14: "Denies fever, chills, cp, sob. Ear or throat pain. Denies sick contacts or recent travel."  There is no current diagnosis.

The Board accepts the November 2014 VA medical opinion that to the extent that the Veteran has a current chronic throat disorder that it is not related to his documented in-service pharyngitis as highly probative medical evidence on this point.  Instead, the in-service throat condition, whether properly diagnosed as pharyngitis or tonsillitis, was acute and resolved prior to separation from service, and was not noted upon the Veteran's March 1955 separation examination.  Alternatively, it is not evident that the Veteran has a current chronic throat disorder, as opined by the examiner.  Brammer, supra; McClain, supra.  The November 2014 examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

To the extent that the Veteran has asserted his claimed throat disorder is directly related to his military service, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any pathology, disease, residuals of injury or diagnoses of a chronic throat disorder in service, or that a related chronic throat disorder manifested after discharge.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372 (2007).

As previously noted, the evidence of record suggests that the in-service throat disorder was acute and resolved with treatment, and is entirely unrelated to the Veteran's recent complaints of sore throat as documented in VA treatment records, which have also been acute and resolved with treatment.  Here, there is no reliable evidence that the Veteran's in-service treatment and diagnosis is related to his currently claimed throat disorder.

The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Jandreau, supra. 

In sum, the weight of competent and probative evidence does not attribute the Veteran's claimed throat disorder to service.  The contemporaneous records establish that the mouth and throat were normal at separation.  The more probative evidence establishes that he did not have a chronic throat disorder during service and that his current condition is not related to military service, to include the in-service treatment and diagnosis.  To the extent that the Veteran has a current chronic throat disorder, the evidence establishes that its remote onset is unrelated to service.  For all of these reasons, service connection is not warranted for a throat disorder.

III. New and Material Acquired Psychiatric Disorder

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103 (a), 7104(a); 38 C.F.R. § 20.1100 (a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In the April 2007 Board decision, the Board denied service connection for PTSD.  The decision was final.  See 38 U.S.C.A. §§ 7103 (a), 7104(a); 38 C.F.R. § 20.1100  (a). 

At the time of the April 2007 Board decision, the Board considered the claim, service medical records, VA medical records, and lay statements among other evidence.  The Board denied the claim on the basis that medical evidence did not support a link between the Veteran's PTSD and his military service.  In essence, at the time of the Board's 2007 denial, there was no credible evidence of a nexus between the Veteran's current psychiatric condition, PTSD, and his military service.

Since the Board's 2007 decision, VA treatment records indicate diagnoses of PTSD and depressive disorder.  In addition, the Veteran has asserted that his depression is secondary to his service-connected schistosomiasis ankylostomiasis and bilateral hearing loss. 

This evidence is new and material as it was not previously considered and relates to an unestablished fact necessary to substantiate the claim, namely, evidence of another diagnosed psychiatric disorder and potential link between such disorder and a service-connected disability.  This evidence is not cumulative or redundant of the evidence previously of record. Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus at 513.  If accepted as correct, this new evidence cures a prior evidentiary defect. 

As new and material evidence has been received, the Board concludes that the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

IV. New and Material Low Back

In the April 2007 Board decision, the Board denied service connection for a low back disorder for failure to submit new and material evidence.  The decision was final.  See 38 U.S.C.A. §§ 7103 (a), 7104(a); 38 C.F.R. § 20.1100 (a). 

At the time of the April 2007 Board decision, the Board considered the claim, service medical records, VA medical records, and lay statements among other evidence.  The Board noted that the Veteran's service connection claim had previously been denied because the evidence did not show that the Veteran had a current back disability that was due to military service, or that has been chronic since military service, or that is due to or aggravated by his service-connected disabilities.

The record contains new evidence since the April 2007 Board decision.  The Veteran has testified as to continued back pain and this is documented in VA treatment records.   In addition, in a January 2009 statement the Veteran reported that he injured his back while in-service, the result of a fall from a tank.

However, the Board finds that this evidence is cumulative and does not amount to material evidence that relates to an unestablished fact necessary to substantiate the claim or raises a reasonable possibility of substantiating the claim.  Evidence of the Veteran's complaints of back pain was before the Board in April 2007 and the Board specifically addressed the Veteran's contention with respect to an in-service fall and back injury.

As these complaints of pain and report of an in-service fall and injury were considered by the Board in its April 2007 decision, they do not constitute new and material evidence.  The inclusion of this evidence in different documents after the Board's April 2007 decision does not change a material fact.  See 38 C.F.R. § 3.156 (a).  Therefore, they are not new and material evidence.

Although the threshold to reopen is low, such a threshold is not met in this case and the benefit-of-the-doubt doctrine is not for application.  See Shade, 24 Vet. App. at 118.  The application to reopen the claim is denied in the absence of new and material evidence.






ORDER

Service connection for a throat disorder is denied.

The application to reopen the claim for service connection for an acquired psychiatric disorder is granted.

The application to reopen the claim for service connection for a low back disorder is denied.


REMAND

Schistosomiasis Ankylostomiasis 

The Veteran's most recent VA examination to determine the severity of his schistosomiasis ankylostomiasis was in September 2010.  In a December 2015 statement, the Veteran's representative indicated that the Veteran's condition had worsened since his last examination.  The Board notes that at the Veteran's May 2017 Board hearing, he states that his condition has not gotten worse as he is "getting medicine."  However, it is unclear from the transcript to what degree the Veteran understood the question because of language difficulties.  In addition, the Board notes the ameliorative effects of medication are not specifically contemplated by Diagnostic Code 7324, under which the Veteran's disorder is currently evaluated.  Considering this along with length of time since the last VA examination, the Board finds that a new examination is warranted. 

Acquired Psychiatric Disorder

VA outpatient treatment records in 2010 show that the Veteran is under treatment for PTSD and depression. However, a June 2011 VA examiner found that the Veteran did not meet the diagnostic criteria for depression.  During the May 2017 Board hearing, the Veteran testified that he continued to receive group and individual mental health therapy at a VA clinic.  The Board finds that additional VA outpatient treatment records must be obtained and that a VA psychiatric examination is necessary in order to clarify the diagnosis of the Veteran's claimed disorder and to provide an opinion with respect to the etiology of any such diagnosed disorder, to include an opinion with respect to the possibility of secondary service connection under 38 C.F.R. §  3.310.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claims being remanded.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

2.  Obtain all VA outpatient treatment records since May 2011 and associate all records received with the electronic claims file. 

3. Schedule the Veteran for a VA psychiatric examination. The examiner should provide a medical opinion on the etiology of any diagnosed psychiatric condition.

In the event a psychiatric condition is not diagnosed, the examiner should elaborate and reconcile such findings with any conflicting medical evidence of record.

 Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed psychiatric condition is causally or etiologically related to the Veteran's period of active service.

 b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed psychiatric condition was caused by any service-connected disability, to include either the Veteran's schistosomiasis ankylostomiasis and bilateral hearing loss disability. 

c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed psychiatric condition was aggravated by any service-connected disability, to include either the Veteran's schistosomiasis ankylostomiasis and bilateral hearing loss disability. 

If any service-connected disability aggravates a diagnosed psychiatric condition, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale should accompany each opinion provided.
 
3. Schedule the Veteran for a VA examination to determine the current severity of his schistosomiasis ankylostomiasis.  In doing so, the examiner should provide all necessary information to evaluate the disability under Diagnostic Code 7324, or any other potentially relevant code.  The examiner should discuss the ameliorative effects of any medication that the Veteran is taking.

4. Thereafter, review the record and readjudicate these pending claims.  If any remain denied, issue an appropriate supplemental statement of the case.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


